Citation Nr: 0815420	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus with tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active duty for training in the United States 
Army from February 2004 to June 2004, with additional periods 
of duty in the reserve forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The veteran appeared at a Travel Board hearing before the 
Undersigned Veterans Law Judge in April 2008.  A transcript 
is associated with the file.  

The veteran's claim has been advanced on the docket.  


FINDING OF FACT

The veteran experiences pain in the feet as a result of 
bilateral pes planus with tendonitis; there is no objective 
abnormality, callosities, or disturbance in gait or weight 
bearing.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for bilateral pes planus with tendonitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5276 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, on March 3, 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) mandate notification of all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the veteran 
on how VA determines that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claim prior to the initial adjudication of 
her claim; however, the veteran did receive information as to 
what was required in order to receive a higher evaluation for 
her pes planus with tendonitis in post-decisional documents.  
A subsequently issued statement of the case re-adjudicated 
the claim, curing any defect as to information which was not 
provided prior to initial unfavorable actions.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, 
post-decisional documents set forth the criteria used in 
establishing a higher disability evaluation for pes planus 
with tendonitis, and re-adjudication after such notice fully 
cured any presumed prejudice.  See Prickett, supra. 

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, this 
decision denies entitlement to the benefit sought on appeal, 
and the veteran was subsequently presented this information 
in a statement of the case (SOC), which re-adjudicated the 
contested claim.  See Prickett, supra (issuance of fully 
compliant VCAA notification followed by re-adjudication of 
the claim, such as in an SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  Moreover, the presumed 
error raised by such defect is rebutted because of evidence 
of actual knowledge on the part of the veteran and her 
representative, and other documentation in the claims file 
reflecting such notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims for an increase. See Sanders.  That 
is, the veteran and her representative have shown by the 
nature of the argument presented that they are aware of what 
information and evidence is needed to support the claim, and 
it has not been contended otherwise.  

Information was provided to how disability rating or 
effective date is established should the claims be granted 
(Dingess requirements).  This notice was prior to the initial 
unfavorable decision, and is compliant with jurisprudential 
precedent Dingess, supra.  There is nothing alleged or 
present in the record which would affect the essential 
fairness of the adjudication.  See Sanders, supra (the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate her claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including a VA 
examination report.  There is no indication of any additional 
relevant evidence that has not been obtained.  The Board 
notes that the veteran was provided a thorough VA examination 
that is adequate for rating purposes.  See 38 C.F.R. 
§§ 3.326, 3.327.  At the time of her hearing in April 2008, 
the veteran suggested that a new VA examination is in order.  
The Board does not find that such examination is justified, 
given the completeness and adequacy of the examination of 
record.  As well, there is no subsequent evidence of further 
treatment or any objective indicators that show further, 
increased disability since the time of the last VA 
examination in August 2006.  Consequently, the Board will 
proceed with the evidence of record.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.


Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like. 38 C.F.R. § 4.40.

Analysis

The veteran was granted service connection for bilateral pes 
planus, to include tendonitis, in a September 2006 rating 
decision which established a 10 percent rating.  She takes 
exception to this decision, contending, in essence, that her 
disability is of a greater severity and should warrant higher 
compensation.  

The record contains a comprehensive VA examination report, 
dated in August 2006, which addressed the severity of the 
bilateral foot disorder.  The chief symptom reported by the 
veteran was pain, occurring on a daily basis.  Swelling 
occurs during periods of overexertion or weather change; 
however, there was no reported fatigability or lack of 
endurance.  There is no surgical history, and assistive 
devices were not required.  The veteran feels she can stand 
for only 15 minutes at a time, and she thus requires frequent 
sitting breaks.  It was noted in her April 2008 Travel Board 
Hearing that her employer accommodates her need to sit; 
however, since she is relatively young (35 years old), the 
lack of mobility is problematic.  She testified that she is 
unable to stand for more than a few minutes at a time, and 
walking is limited to a few yards before she needs to rest.  
Despite these limitations, the objective VA examination 
showed no structural abnormality (other than pes planus) on 
the foot, and gait and weight bearing were found to be 
normal.  

The veteran contended at her hearing that her condition has 
grown in severity since the last examination of record, 
specifically, that her feet are more painful now than they 
were two years ago.  While the veteran is competent to 
describe her symptoms, she also stated that she has not 
received pertinent medical attention or treatment since the 
time of the VA examination in August 2006.  Nevertheless, the 
Board also makes note that the applicable rating criteria 
account for pain and may or may not warrant a change in the 
disability evaluation.  Pes planus is rated under Diagnostic 
Code 5276, and for bilateral flatfeet, the veteran would be 
entitled to a 30 percent evaluation if she could show 
objective evidence of a marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
and indication of swelling on use, with characteristic 
callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Despite the report of pain, the veteran has not shown any 
objective indication of deformity, and her gait and weight 
bearing has been deemed to be normal.  Furthermore, she has 
not specifically alleged that her flat feet are productive of 
a deformity; rather, she contends that the wear on her feet 
cause her greater amounts of pain.  Given the absence of the 
objective evidence that is required by the rating criteria 
for a higher evaluation on schedular grounds, the veteran's 
claim must be denied.  Of note, there is also nothing of 
record which shows any fatigability, lack of endurance, or 
weakness, etc.; and the limitation of pain is fully 
contemplated in the assignment of the current rating.  See 
DeLuca, supra.  

The veteran's representative has made mention of several 
points in arguing that the veteran's condition requires a 
higher evaluation.   Specifically, it is contended that the 
bilateral pes planus should be rated for the left and right 
foot separately, that tendonitis should be separated as a 
distinct service-connected disability, and that 
extraschedular consideration should be given due to 
employment interference.  The Board cannot accept any of 
these arguments as a basis for a higher rating, and it will 
continue the 10 percent evaluation.  Specifically, the chief 
manifestation of the foot disorder is pain, and there is no 
distinct symptomatology attributable to the tendonitis versus 
the pes planus.  As the pain and resultant limitation of 
movement cannot be separately attributable to pes planus or 
tendonitis, to rate the disorders as separate would 
constitute pyramiding, which is prohibited by law.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Additionally, the rating of pes planus under 
Diagnostic Code 5276 takes into account when the disorder 
occurs bilaterally and unilaterally, meaning that the 
occurrence of the disorder in one or both feet represents the 
same single disability, and separate rating would likewise 
constitute pyramiding.  Id.; 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.   Finally, regarding extraschedular consideration, 
while the veteran's feet pain does have a significant affect 
on her ability to move in occupational and social settings, 
there does not appear to be anything which takes her 
disability picture out of the norm.  Indeed, she is 
accommodated in her employment so that she may sit down and 
work, and she does not require frequent hospitalizations to 
treat her pes planus.  Thus, there is nothing so unique as to 
require a referral to the Director of VA's Compensation and 
Pension Service for extraschedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 125-26.  The Board, however, finds that the 
criteria for a higher evaluation have not been met at any 
time to warrant a staged rating.  Simply stated, the Board 
does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day she filed her claim to the present 
supports the conclusion that she is not entitled to increased 
compensation during any time within the appeal period.

In reaching the above determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus with tendonitis is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


